Citation Nr: 1827811	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the combined disability rating of 60 percent for service-connected disabilities was calculated properly in the June 2009 rating decision.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 1958 and from January 1959 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for degenerative joint disease (DJD) of the lumbar spine and assigned an initial 20 percent rating, effective December 20, 2004.

The Board notes that evidence was associated with the claims file since the issuance of the May 2010 Statement of the Case (SOC).  However, review by the Agency of Original Jurisdiction (AOJ) is not needed and a waiver of AOJ consideration is not required, as the new evidence is either cumulative or not pertinent to the claim on appeal.  38 C.F.R. § 19.31 (2017).

Additionally, the Board notes that VA issued an October 2017 SOC in which it denied the Veteran's claim for an increased initial rating for DJD of the lumbar spine.  The Veteran did not perfect his appeal of this issue, and thus, it will not be addressed at this time.  See 38 U.S.C. § 7105(a) (2012); 38 C.F.R. § 20.202 (2017).

The Veteran's representative indicated in January 2018 that the Veteran's lumbar spine disability has worsened and warrants an increased disability rating.  See January 2018 Informal Hearing Presentation.  The Veteran is advised that this evidence does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At the time the June 2009 rating decision was issued, the Veteran was service-connected for the following disabilities: compound fracture mandible at symphysis with loss of tooth number 24 (mandible disability), rated as 20 percent disabling; DJD of the lumbar spine, rated as 20 percent disabling; dermatitis, actinic keratosis, and lichens simplex chronicus (skin disability), rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; headaches associated with his mandible disability, rated as 10 percent disabling; fracture of left distal radius and ulna, rated as noncompensable; left varicocele, rated as noncompensable; and gout, rated as noncompensable.

2.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating at the time of the June 2009 rating decision was 60 percent from March 9, 2007.


CONCLUSION OF LAW

The calculation of the 60 percent combined disability rating in the June 2009 rating decision was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25 (2017). 

To calculate the combined evaluation for the Veteran's service-connected disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability.  The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  Id. 

Here, The Veteran asserts that the June 2009 rating decision on appeal does not reflect a proper calculation of his combined rating as of June 2009, and the calculation of his combined disability rating for his service-connected disorders should be higher than the 60 percent assigned at that time.  See June 2009 Notice of Disagreement; January 2018 Informal Hearing Presentation.

At the time the June 2009 rating decision was issued, the Veteran was service-connected for the following disabilities: a mandible disability, rated as 20 percent disabling; DJD of the lumbar spine, rated as 20 percent disabling; a skin disability, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; headaches associated with his mandible disability, rated as 10 percent disabling; fracture of left distal radius and ulna, rated as noncompensable; left varicocele, rated as noncompensable; and gout, rated as noncompensable.  See June 2009 Rating Decision Codesheet.

After reviewing the record, the Board finds that the June 2009 calculation of the combined rating is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 20 percent rating for a mandible disability is combined with a 20 percent rating for DJD of the lumbar spine, resulting in a 36 percent rating.  This 36 percent rating is combined with the 10 percent rating assigned for a skin disability, resulting in a 42 percent rating.  Then, the 42 percent rating is combined with the 10 percent rating assigned for bilateral hearing loss, resulting in a 48 percent rating.  This 48 percent rating is combined with the 10 percent rating assigned for tinnitus, resulting in a 53 percent rating.  Lastly, the 53 percent rating is combined with a 10 percent rating for headaches, which results in a 58 percent rating, and nothing is added for the Veteran's noncompensable disabilities.  Based on these calculations, the Veteran's combined rating as of June 2009 is 60 percent after it is converted to the nearest degree divisible by 10.

Based on the foregoing, the Board finds no error in the June 2009 rating decision's calculation of the combined total rating of 60 percent.  The claim for a higher combined rating must be denied.  


ORDER

The calculation of the combined disability rating of 60 percent for service-connected disabilities in the June 2009 rating decision was proper, and the appeal is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


